DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, for example, reference character “7” has been used to designate both side member and side member openings (see par. 33). Applicant is advised to ensure that all reference characters are correct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 recites “interior side surface” which renders claim 2 indefinite. 
Claim 6 recites rectangular, circular, oval and polygonal shape which renders claim 6 indefinite. Claim 6 is interpreted to refer to the alternative (e.g. or) shapes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (US 2006/0201185).
Regarding claim 1,
Referring to Figs. 1-2, Takaoka teaches an electrical household appliance 10 comprising a cabinet 20 with a plurality of face walls including a top sheet 21 and a rear sheet 23 defining an interior space of said cabinet characterized in that; each of said top sheet 21 and rear sheet 23 of the cabinet of said electrical household appliance comprises two side members 21A, 24, 23D, 23A laterally extending in parallel with side panels 30L, 30R assembled to laterally cover said interior space, said side members extending at least partially along lateral edges of said top sheet and rear sheet and, each side member 
Regarding claim 2,
Takaoka teaches insulation material 45 simultaneously covers interior side surface of said side members and interior side surface of said side panels through said side member openings. 
Regarding claim 3,
Takaoka teaches insulation material 45 extends from said side member openings to an interior side surface portion of said side panels outside a surface portion of said side panels covered by said side members.
Regarding claim 4,
Takaoka teaches the cabinet of the electrical household appliance comprises a multi-face structural element comprised of said top sheet and said rear sheet (see Figs. 1-2). 
Regarding claim 6,
Takaoka teaches that the side member openings have rectangular, circular, oval and (or) polygonal shape.
Regarding claim 7,
Takaoka teaches that the electrical household appliance is a refrigerator. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka.
Regarding claim 5,
Takaoka does not specifically teach that the multi-face structural element is produced from steel sheet material by bending the sheet material to form said top sheet and rear sheet.
However, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  Once the examiner provides a rationale tending to show that the claimed 
Here, as the product of Takaoka appears to be substantially identical to the claimed product, even if produced by a different process, and the burden is shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cha teaches a cabinet with side member openings for the insertion of foam insulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Steve S TANENBAUM/Examiner, Art Unit 3763